UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                                No. 02-4743
CHARLES LLOYD LAMBERT, II,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
             N. Carlton Tilley, Jr., Chief District Judge.
                             (CR-01-1)

                      Submitted: January 30, 2003

                      Decided: February 6, 2003

 Before WIDENER, NIEMEYER, and TRAXLER, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Louis C. Allen III, Federal Public Defender, William S. Trivette,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Anna Mills Wagoner, United States Attorney, Angela H.
Miller, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.
2                     UNITED STATES v. LAMBERT
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Charles L. Lambert II, appeals the district court’s judgment revok-
ing his supervised release and imposing an eleven-month prison sen-
tence to be followed by thirty-seven months of supervised release.
Lambert’s attorney has filed a brief in accordance with Anders v. Cal-
ifornia, 386 U.S. 738 (1967), asserting that the district court abused
its discretion in revoking Lambert’s supervised release and imposing
sentence. Lambert was informed of his right to file a pro se supple-
mental brief but has not done so. We affirm.

   We have thoroughly reviewed the record on appeal, including the
nature and extent of Lambert’s supervised release violations, the pro-
bation officer’s petition for violation of supervised release, and the
transcript of the revocation hearing. We conclude that the district
court did not abuse its discretion in revoking Lambert’s supervised
release based upon Lambert’s admissions at the revocation hearing
that he violated the conditions of release. See United States v. Davis,
53 F.3d 638, 642-43 (4th Cir. 1995) (providing standard of review);
18 U.S.C. § 3583(e)(3) (2000) (providing that district court need only
find violation of supervised release condition by preponderance of
evidence). In addition, we have reviewed Lambert’s sentence for
plain error and find none. See United States v. Carter, 300 F.3d 415,
428-29 (4th Cir.) (discussing standard of review), cert. denied, __
U.S. __, 71 U.S.L.W. 3389 (U.S. Dec. 2, 2002) (No. 02-7173).

   As required by Anders, we have examined the entire record and
find no meritorious issues for appeal. Accordingly, we affirm. We
deny counsel’s motion to withdraw at this time. This court requires
that counsel inform his client, in writing, of his right to petition the
Supreme Court of the United States for further review. If the client
requests that a petition be filed, but counsel believes that such a peti-
tion would be frivolous, then counsel may move in this court for leave
                     UNITED STATES v. LAMBERT                       3
to withdraw from representation. Counsel’s motion must state that a
copy thereof was served on the client. We dispense with oral argu-
ment because the facts and legal contentions are adequately presented
in the materials before the court and argument would not aid the deci-
sional process.

                                                         AFFIRMED